IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE               FILED
                     DECEMBER 1997 SESSION
                                                      January 16, 1998

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk

STATE OF TENNESSEE,            )
                               ) C.C.A. No. 01C01-9702-CC-00044
      Appellee,                )
                               ) Montgomery County
V.                             )
                               ) Honorable Robert W. W edemeyer, Judge
                               )
JASON L. BROADNAX,             ) (Sentencing)
                               )
      Appellant.               )




FOR THE APPELLANT:                FOR THE APPELLEE:

Gregory D. Smith                  John Knox Walkup
Attorney at Law                   Attorney General & Reporter
One Public Square, Suite 321
Clarksville, TN 37040             Daryl J. Brand
                                  Assistant Attorney General
                                  Criminal Justice Division
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493

                                  John W. Carney, Jr.
                                  District Attorney General

                                  Steven L. Garrett
                                  Assistant District Attorney General
                                  204 Franklin Street, Suite 200
                                  Clarksville, TN 37040




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                  OPINION


      Too often this Court sees wasted lives, and it could have been different.

Here is another case.



      Jason L. Broadnax was born in October 1977, attended Northwest High

School in Clarksville, and dropped out in the eleventh grade. He has never held

a job more than a few months, and those jobs were at minimum wage. He has

resided with his mother, and he is unmarried. He is in good physical and mental

health.



      By the time appellant Broadnax was twelve, the Montgomery County

Juvenile Court had adjudicated him guilty of the delinquent act of shoplifting and

ordered him to perform public service work. When he was thirteen, the juvenile

court gave him maximum probation with the Department of Youth Development

(DYD) for first degree burglary. When the appellant was seventeen, the court

sentenced him to the custody of the DYD for a weapons offense. Also, when he

was seventeen, he was incarcerated by the juvenile court for selling marijuana.



      Broadnax turned eighteen in October 1995. While he was still eighteen,

he graduated from juvenile delinquent to adult criminal defendant. He was

indicted by the Montgomery County Grand Jury for a robbery occurring on

December 11, 1995; an aggravated robbery occurring on January 10, 1996; an

aggravated robbery occurring on January 13, 1996; an attempted aggravated

robbery occurring on January 14, 1996; and an aggravated robbery occurring on

January 17, 1996.



      Counsel for the appellant Broadnax negotiated a plea bargain with the

state wherein two of those charges were dismissed. He pled guilty to the

aggravated robbery of Donna Rohe which occurred on January 10, 1996. Ms.

Rohe was an employee of Pizza Hut, and the armed defendant took over

                                        -2-
$500.00. Ms. Rohe was pregnant when the crime occurred. The trial court

sentenced the defendant to ten years in the Department of Correction for this

aggravated robbery.



      The appellant pled guilty to the attempted aggravated robbery of Michelle

Wallace occurring on January 14, 1996. Ms. W allace was an employee of Mr.

Gatti’s. When the armed appellant jumped across the counter of the business,

approximately twenty-five individuals were present. Fortunately, a police officer

was one of those present; and when confronted by the officer, the appellant fled.

Testimony at the sentencing hearing indicates that this attempted aggravated

robbery has affected employee morale significantly since the crime occurred.

The trial court sentenced the defendant to 4.5 years for this crime.



      The appellant pled guilty to the aggravated robbery of Jean Thompson

occurring on January 17, 1996. Ms. Thompson was an employee of Super

Laundromat when the appellant brandished a weapon during this robbery. At the

sentencing hearing, the victim testified that there were several people in the

laundromat when the crime occurred, and she eventually had to quit work

because she was so scared. She continues to have nightmares and is unable to

sleep. The court sentenced the defendant to nine years for this crime.



       The trial judge ran all sentences consecutively for an effective sentence of

23.5 years. Aggrieved by this sentence, the appellant now asks this Court to

review the sentence. Finding no error by the trial judge and finding the

sentences warranted, we affirm.



       This Court finds that separate convictions and separate punishments in

this case were proper. Each robbery or attempted robbery involved different

business establishments, different times, and separate victims. The trial court

properly enhanced the appellant’s sentences because the crimes involved more



                                        -3-
than one victim. The appellant had a prior history of criminal conduct or criminal

behavior based upon his juvenile record. During each of these crimes, the

appellant at gunpoint placed many people in fear for their lives. He effectively

committed aggravated assaults upon innocent and helpless victims, and for

these crimes he was not charged. The appellant was sentenced mid-range for

each of his crimes. The trial court found no significant mitigating factors for this

appellant. The sentences adjudged by the trial court are proper.



       As to the consecutive sentencing issue, we agree with the trial judge. The

appellant is an offender whose record of criminal activity is extensive. He is a

dangerous offender. His activity indicates little or no regard for human life. He

has had no hesitation about committing crimes in which the risk to human life is

high. Tenn. Code Ann. §§ 40-35-115(b)(2)&(4) (1997). The record establishes

that the total sentence is reasonably related to the severity of offenses and is

necessary for the protection of the public. State v. Wilkerson, 905 S.W.2d 933,

938 (Tenn. 1995). The appellant has had his opportunity with the juvenile

system, having previously been on lengthy probation and having been

incarcerated as a youthful offender. These attempts at rehabilitation and

behavioral change did not work. After he had just turned eighteen, the appellant

committed aggravated robberies and attempted aggravated robberies. His time

has come. He no longer is playing in the minor leagues. As a major league

criminal offender, this appellant has earned the sentence of 23.5 years as

warranted and deserved.



       The trial court followed the principles of sentencing and stated clear

findings of fact and conclusions of law. Finding no reversible error, we affirm the

judgment of the trial court pursuant to Rule 20, Rules of the Court of Criminal

Appeals.




                                         -4-
                                         __________________________
                                         PAUL G. SUMMERS, Judge


CONCUR:




______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
WILLIAM M. BARKER, Judge




                                   -5-